Exhibit 10.1(1)

      Execution Copy   Contract No. # 205132-5

AMENDMENT NO. 5
to
Yahoo! Publisher Network Agreement #205132
THIS AMENDMENT NO. 5 (this “Fifth Amendment”) is entered into as of June 12,
2009 (the “Fifth Amendment Effective Date”) by and between Yahoo! Inc
(“Yahoo!”), as successor-in-interest to Overture Services, Inc. (“Overture”) and
Local.com Corporation, formerly known as Interchange Corporation, (“Publisher”),
and amends the Yahoo! Publisher Network Agreement #205132 between Overture and
Publisher entered into as of October 17, 2005, as amended by Amendment No. 1
dated as of December 8, 2005, Amendment No. 2 dated as of March 31, 2006,
Amendment No. 3 dated as of August 1, 2007, and Amendment No. 4 dated as of
April 16, 2009 (collectively, the “Agreement”).
In consideration of the mutual covenants and conditions, the receipt and
sufficiency is of which are hereby acknowledged, Publisher and Yahoo! hereby
agree as follows:

  1.   The Agreement is amended to delete the “End Date” on the first page of
the Agreement in its entirety and to replace it with the following:         “End
Date: ***.”     2.   The Agreement is amended to delete the “Site” Section on
the first page of the Agreement in its entirety and to replace it with the
following:         “Site = www.local.com, www.localconnect.com, www.mrlocal.com
and www.premierguide.com (sometimes referred to herein individually or
collectively as “Results Hosting Sites”); *** (as defined in the *** Attachment
attached to the Third Amendment); and *** (as defined in the *** Attachment to
this Fifth Amendment).         Use of the term “Site” throughout the Agreement
shall include the aforementioned collectively, or each such website on an
individual basis, as context indicates.”     3.   The Agreement is amended to
delete the “Services and Links” section on the first page of the Agreement in
its entirety and to replace it with the following:         “Services and Links:

  1.   Link = Search Box; Results = Paid Search Results and Hyperlink Results;
the following Sites: Results Hosting Sites     2.   Link = Search Box; the
following Sites: ***. For clarity, any Paid Search Results returned in response
to a Query on a *** will be hosted by Publisher on a Results Hosting Site.    
3.   Link = Search Box; Results = Paid Search Results and Hyperlink Results =
the following Sites: ***.”

  4.   The Agreement is amended to delete the second bullet point under the
“Implementation” section on the first page of the Agreement in its entirety and
to replace it with the following:         “Paid Search: A minimum of ** Paid
Search Results and/or Hyperlink Results will appear on the next webpage
displayed to a user after a Query in accordance with the requirements set forth
in Attachment A (including the mockups attached thereto). The *** Paid Search
Result will begin *** and a minimum of *** Paid Search Result will appear in
***.”

Yahoo! Confidential
 

***   — Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission



 



--------------------------------------------------------------------------------



 



Contract No. #205132-5

  5.   The Agreement is amended to add the following immediately before the last
paragraph in the “Compensation” section on the first page of the Agreement:

“Notwithstanding anything to the contrary contained in this Agreement, as of the
Fifth Amendment Effective Date and continuing through the end of the Term,
Yahoo! will pay Publisher a percentage of Adjusted Gross Revenues, in accordance
with the following table, for Paid Search Results and Hyperlink Results on all
Sites (excluding the ***); Adjustment: ***.

      Gross Revenue in the applicable calendar month   Percentage of Adjusted
Gross Revenue
 
   
***
  ***
 
   
***
  ***
 
   
***
  ***

For clarity, Adjusted Gross Revenue for Paid Search Results and Hyperlink
Results will be calculated together for purposes of determining which payment
tier above applies
For Paid Search Results and Hyperlink Results that are ***, Yahoo! will pay
Publisher ***.”

  6.   The Agreement is amended to delete the last sentence in Section A(1) of
Attachment A (Additional Implementation Requirements) to the Agreement in its
entirety and to replace it with the following:         “If Publisher wishes to
materially alter the implementation of the Links or Results, or the labels,
headings or notices referenced in Section A(2) of this Attachment A, Publisher
shall provide written notice thereof (by email or otherwise) to Yahoo!, and
Yahoo! shall, in its reasonable discretion, approve or disapprove such new
implementation, not to be unreasonably withheld or delayed (in no event longer
than 5 business days after notice from Publisher); provided that, with any such
new implementation, Paid Search Results will begin ***on the search results
page.”     7.   The Agreement is amended to delete the Section A(9) of
Attachment A to the Agreement in its entirety and to replace it with the
following:         “9. Except as provided herein and in the *** Attachment
attached as Exhibit 1 to the Fifth Amendment to the Agreement, Publisher will
host all Results. For the avoidance of doubt and except as otherwise agreed by
the parties in writing, users submitting *** (as defined in the *** attached as
Exhibit 1 to the Fifth Amendment to the Agreement) will be *** the Results
Hosting Sites, which for the avoidance of doubt are owned, operated and hosted
by Publisher; and all Results *** will be hosted on a Results Hosting Site. For
any *** (as defined in the *** attached as Exhibit 1 to the Fifth Amendment to
the Agreement), Publisher may *** in accordance with the terms of such ***.”    
8.   The Agreement is amended to add the following after Section A(9) of
Attachment A to the Agreement:         ***     9.   The Agreement is amended to
add the following to the end of Section 7 (“Reports”) of Attachment B to the
Agreement:         ***     10.   The Agreement is amended to delete Section 8
(“Exclusivity”) of Attachment B to the Agreement in its entirety and to replace
it with the following:

“8. Exclusivity.
(a) ***
Yahoo! Confidential
 

***   — Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

2



--------------------------------------------------------------------------------



 



Contract No. #205132-5
(b) ***
(c) ***
(d) ***
(e) Publisher agrees that any violation of this Section 8 will cause Yahoo!
irreparable harm for which there is no adequate remedy at law. Publisher waives
any requirement for a bond in connection with any claim for injunctive relief.
***.

  11.   The Agreement is amended to delete Section 12(c) (“Traffic Quality”) of
Attachment B to the Agreement in its entirety and to replace it with the
following:         “(c) serveURL;”     12.   ***     13.   The Agreement is
amended to add the following to the end of Section 30 (“Definitions”) of
Attachment B to the Agreement:         “Site: *** identified in the SO and any
Attachments.”     14.   The Agreement is amended to delete the *** Attachment
(attached as Exhibit 1 to the Third Amendment) in its entirety and to replace it
with the *** Attachment attached as Exhibit 1 to this Fifth Amendment. All
references to the “*** Attachment” in the Agreement shall be deemed references
to the *** Attachment attached as Exhibit 1 to this Fifth Amendment.     15.  
The Agreement is amended to change all “Overture” references in the Agreement to
“Yahoo!”.     16.   The Agreement is amended to change all “Overture Related
Party” references in the Agreement to “Yahoo! Related Party”.     17.   The
Agreement is amended to add the mockups for the *** (attached to the Fifth
Amendment as Exhibit 2) to the mockups section of Attachment A to the Agreement.
For clarity, the mockups attached hereto for the *** are added to the Agreement
in addition to all other mockups previously included.     18.   This Fifth
Amendment may be executed in one or more counterparts, each of which when
executed shall be deemed to be the original, but all of which taken together
shall constitute one and the same instrument.     19.   The Agreement is amended
to provide that references in the Agreement to “this Agreement” or “the
Agreement” (including indirect references such as “hereunder”, “hereby”,
“herein” and “hereof”) shall be deemed references to the Agreement as amended
hereby, and references to “Overture” or “Yahoo! Search Marketing” shall be
deemed references to “Yahoo!”. Capitalized terms not defined herein have the
meanings set forth in the Agreement, except as amended by this Fifth Amendment.
    20.   Except as amended by this Fifth Amendment, the Agreement will remain
in full force and effect in accordance with its terms. In the event of a
conflict between the terms of this Fifth Amendment and the Agreement, the terms
of this Fifth Amendment shall govern.

This Fifth Amendment has been executed by the duly authorized representatives of
the parties as of the Fifth Amendment Effective Date.
Yahoo! Confidential
 

***   — Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

3



--------------------------------------------------------------------------------



 



Contract No. #205132-5

                LOCAL.COM CORPORATION   YAHOO! INC.  
 
             
By:
/s/ Brenda Agius   By: /s/ Jim Schinella  
 
           
Name:  
Brenda Agius     Name:   Jim Schinella    
Title:  
CFO     Title:   SVP, North American Partnerships  

Yahoo! Confidential
 

***   — Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

4



--------------------------------------------------------------------------------



 



Contract No. #205132-5
EXHIBIT 1 TO THE FIFTH AMENDMENT
***
Yahoo! Confidential
 

***   — Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

5



--------------------------------------------------------------------------------



 



      Execution Copy   Contract No. # 205132-5

EXHIBIT 2 TO THE FIFTH AMENDMENT
***
Yahoo! Confidential
 

***   — Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

 



--------------------------------------------------------------------------------



 



      Execution Copy   Contract No. # 205132-5

EXHIBIT 3 TO THE FIFTH AMENDMENT
Affiliates approved by Yahoo! as of the Fifth Amendment Effective Date

     
Customer
  Site domain

***
*** Yahoo! Confidential
 

***   — Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

 



--------------------------------------------------------------------------------



 



      Execution Copy   Contract No. # 205132-5

EXHIBIT 4 TO THE FIFTH AMENDMENT
List of *** subcategories approved by Yahoo!
***
Yahoo! Confidential
 

***   — Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

 